DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2012/0240987) in view of Derkacs et al. (US 2017/0092800).

Regarding claim 1, King discloses a device in Figure 6, comprising:
	a laser power converter (LPC) (abstract, see note below) comprised of a plurality of subcells including top and bottom subcells (See 2-junction cell in [207] and [214]) on a substrate (growth substrate, [131] and Figure 6);
at least one of the subcells having an emitter (622) and base (624), with a low bandgap absorber region (LBAR) (640) coupled between the emitter (622) and base (624) (Figure 6 and [177]-[178]);


	the emitter (622) and base are (624) comprised of a first material with a first bandgap higher than a wavelength of incident laser light such that the emitter and base are transparent to the incident laser light ([179], [164] and [97], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations);
	the low bandgap absorber region (640) is comprised of a second material with a second bandgap lower than the first bandgap of the emitter (622) and base (624) such that the low bandgap absorber region absorbs incident laser light and generates the current in response thereto ([38]-[42], [118], [151]), wherein the second material is Ga(In)As ([164] and [97]);
the current generated between the top and bottom subcells is controlled with the second material and thickness of the low bandgap absorber region only, such that the emitter and base are not thickness limited to balance the current generated between the top and bottom subcells  ([42], [147] and [199]).
	
	King additionally discloses that the first material is AlGaAs ([164] and [97]), but King does not disclose that the AlGaAs has an Al content higher than a mole fraction of 10% and the first bandgap is higher than 1.55 eV.

	Derkacs discloses a multijunction solar cell in Figure 1 comprising a subcell (cell B) having an emitter (111) and a base (112) comprising AlGaAs (Figure 1) that has an Al content higher than a mole fraction of 10% ([113]), and a bandgap higher than 1.55 eV ([19] and [54], second subcell has a bandgap of 1.73 eV).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the AlGaAs material that has an Al content higher than a mole fraction of 10% and such that the first bandgap is higher than 1.55 eV in the device of King, as taught by Derkacs, because it would amount to the simple substitution of one III-V material for another in a solar subcell to obtain a predictable result.

Regarding the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light such that the emitter and base are transparent to the incident laser light”, “the wavelength of the incident laser light is 808 nm”, “such that the low bandgap absorber region absorbs incident laser light and generates the current in response thereto”, and “the current generated between the top and bottom subcells is controlled with the second material and thickness of the low bandgap absorber region only, such that the emitter and base are not thickness limited to balance the current generated between the top and bottom subcells”, it is noted that the limitations to the laser light and converting laser power are intended use recitations. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The device of modified King is capable of absorbing light, including laser light, and generating current (abstract). Further, the device of King is made of the same materials used in the instant specification (King, [164] and [97] and instant specification, Figure 2 and instant claim 10) and therefore the materials will have the same properties, including being capable of absorbing, converting or transmitting incident layer light as claimed. See MPEP 2112.

Regarding claim 3, modified King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is configured to produce a current balanced to the subcells connected in series ([214] and abstract).
	
Regarding claim 4, modified King discloses all of the claim limitations as set forth above. King additionally discloses that each of the subcells has a different bandgap ([6]).

Regarding claim 5, modified King discloses all of the claim limitations as set forth above. King additionally discloses that the subcells are lattice matched to the substrate ([131]).
Regarding claim 7, modified King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is present in the top or a middle subcell of the laser power converter (Figure 6 and [177]-[178]).

Regarding claim 9, modified King discloses all of the claim limitations as set forth above. King additionally discloses that the incident laser light not absorbed by the low bandgap absorber region passes through to another one of the subcells ([174], [178], [212], The light that is not absorbed by the low bandgap material necessarily passes through to the lower subcell.).
Regarding claim 10, modified King discloses all of the claim limitations as set forth above. King additionally discloses that the second material of the low bandgap absorber region comprises GaAs and the first material of the base and emitter comprises AlGaAs ([164] and [97]).

Regarding claim 13, modified King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is comprised of one or more well layers contained within a region of barrier layers (Figure 6, [41] and [135]). 


Claim 1, 3-4, 7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer et al. (US 2007/0137695) in view of Derkacs et al. (US 2017/0092800).

Regarding claim 1, Fetzer discloses a device in Figure 3, comprising:
	a laser power converter (LPC) (abstract, see note below) comprised of a plurality of subcells (subcells shown in Figure 3) on a substrate (310) including top and bottom subcells (Figure 3 and [54]);
	at least one of the subcells having an emitter (303) and base (308), with a low bandgap absorber region (LBAR) (depletion region including layers 304, 306) coupled between the emitter (303) and base (308) (Figure 3 and [37]-[38]);
	the emitter (303) and base (308) are comprised of a first material with a first bandgap higher than a wavelength of incident laser light such that the emitter and base are transparent to the incident laser light ([38] and [40], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations);
	the low bandgap absorber region (304, 306) is comprised of a second material with a second bandgap lower than the first bandgap of the emitter (303) and base (308) such that the low bandgap absorber region absorbs the incident laser light and generates current in response thereto ([38] and [40]); wherein the second material is Ga(In)As ([40]); and
the current generated between the top and bottom subcells is controlled with the second material and thickness of the low bandgap absorber region only (The current is necessarily controlled by the material and thickness of the low bandgap absorber region).

Fetzer additionally discloses that the first material is AlGaAs ([38] and [40]), but Fetzer does not disclose that the AlGaAs has an Al content higher than a mole fraction of 10%, the first bandgap is higher than 1.55 eV.

	Derkacs discloses a multijunction solar cell in Figure 1 comprising a subcell (cell B) having an emitter (111) and a base (112) comprising AlGaAs (Figure 1) that has an Al content higher than a mole fraction of 10% ([113]), and a bandgap higher than 1.55 eV ([19] and [54], second subcell has a bandgap of 1.73 eV).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the AlGaAs material that has an Al content higher than a mole fraction of 10% and such that the first bandgap is higher than 1.55 eV, as taught by Fetzer, because it would amount to the simple substitution of one III-V material for another in a solar subcell to obtain a predictable result.

Regarding the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light such that the emitter and base are transparent to the incident laser light”, “the wavelength of the incident laser light is 808 nm”, “such that the low bandgap absorber region absorbs incident laser light and generates the current in response thereto”, and “the current generated between the top and bottom subcells is controlled with the second material and thickness of the low bandgap absorber region only, such that the emitter and base are not thickness limited to balance the current generated between the top and bottom subcells”, it is noted that the limitations to the laser light and converting laser power are intended use recitations. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The device of modified Fetzer is capable of absorbing light, including laser light, and generating current (abstract). Further, the device of Fetzer is made of the same materials used in the instant specification (Fetzer, [38] and [40] and instant specification, Figure 2 and instant claim 10) and therefore the materials will have the same properties, including being capable of absorbing, converting or transmitting incident layer light as claimed. See MPEP 2112.

Regarding claim 3, modified Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the low bandgap absorber region is configured to produce a current balanced to the subcells connected in series ([35], [38], [55]).

Regarding claim 4, modified Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that each of the subcells has a different bandgap ([32]).

	Regarding claim 7, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the low bandgap absorber region is present in the top or a middle subcell of the laser power converter (Figure 3 and [37], [11] and [15]).

Regarding claim 9, modified Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the incident laser light not absorbed by the low bandgap absorber region passes through to another one of the subcells (The light that is not absorbed by the low bandgap material necessarily passes through to the lower subcell.).

Regarding claim 10, modified Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the second material of the low bandgap absorber region comprises GaAs and the first material of the base and emitter comprises AlGaAs ([38] and [40]).

Regarding claim 13, modified Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the low bandgap absorber region is comprised of one or more well layers (312) contained within a region of barrier layers (314) ([37] and Figure 3).

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.

Applicant argues that in both the King and Fetzer references, the emitter and base are not transparent to the incident light. Instead, the emitter and base in both King and Fetzer absorb the incident light and generate a current in response thereto. The low bandgap absorber region and reduced band gap absorber in King and Fetzer, respectively, supplement the current generated by the emitter and base. Applicant further argues that the bandgaps of the materials are not intended uses and argues that the prior art does not have the capability to perform the claimed functions.

Examiner respectfully disagrees. The claims are directed to a device. The light incident on the device is not a part of the device nor is any light at all required to be incident on the device. The device covered by the claims would be the same structure whether it is provided with incident light or is not provided with incident light. Further, the bandgaps of the materials are not intended uses; however, the bandgaps of the materials are properties of the materials which are inherent to the material. If the material is the same it will have the same properties, including the same bandgap and will be capable of performing the claimed function as a result of having the required bandgap. 
As discussed in the rejection above, the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light such that the emitter and base are transparent to the incident laser light”, “the wavelength of the incident laser light is 808 nm”, “such that the low bandgap absorber region absorbs incident laser light and generates the current in response thereto”, and “the current generated between the top and bottom subcells is controlled with the second material and thickness of the low bandgap absorber region only, such that the emitter and base are not thickness limited to balance the current generated between the top and bottom subcells”, are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The device of King is capable of absorbing light, including laser light, and generating current (abstract). Further, the device of King including the emitter and base layers and the LBAR is made of the same materials used in the instant specification (King, [164] and [97] and instant specification, Figure 2 and instant claim 10) and therefore the materials will have the same properties, including being capable of absorbing, converting or transmitting incident laser light as claimed. See MPEP 2112. 
Additionally, the device of Fetzer is capable of absorbing light, including laser light, and generating current (abstract). Further, the device of Fetzer including the emitter and base layers and the LBAR is made of the same materials used in the instant specification (Fetzer, [38] and [40] and instant specification, Figure 2 and instant claim 10) and therefore the materials will have the same properties, including being capable of absorbing, converting or transmitting incident layer light as claimed. See MPEP 2112.
These limitations of the claims are directed to the properties or capabilities of the materials used in the laser power converter. The intended use limitations do not distinguish from the prior art since the prior art has the capability to perform the intended use. The materials used in both King and Fetzer are capable of performing the intended use and applicant has not provided any reasoning or evidence as to why the materials of King and Fetzer would not be capable of performing the claimed intended use. The materials of the emitter and base in both King and Fetzer are the same as the materials used in the instant specification, and therefore, the materials of King and Fetzer will have the same properties as the emitter and base claimed and will be capable of performing the intended use. The materials used in King and Fetzer have the properties required to perform the functions recited in the claims. 
Applicant additionally argues that Derkacs does not disclose an AlGaAs emitter and base in a subcell and the combination of Derkacs with King and Fetzer does not result in the first material being AlGaAs with an Al content higher than a mole fraction of 10%, the first bandgap is higher than 1.55 eV.

Examiner respectfully disagrees. First, examiner notes that both King and Fetzer already disclose a subcell with an AlGaAs emitter and base material and thus such a teaching is not required by Derkacs. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, Figure 1 and [54] of Derkacs both provide a teaching of using AlGaAs as both the emitter and base in a subcell having a bandgap of higher than 1.55 eV. Applicant’s arguments have not been found to be persuasive. 

Applicant has not set forth any claim limitations that distinguish over the prior art of modified King and modified Fetzer. Specifically, applicant has not provided any structural differences between the claimed device and the devices of modified King and Fetzer.   Applicant’s arguments have not been found to be persuasive and the rejections over modified King and modified Fetzer are maintained. 



Conclusion        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726